DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 4, 2021 has been entered.

Status of Claims
Claims 28, 34 and 37-56 are currently pending.  Claims 1-27, 29-33, and 25-36 are canceled.  
If the claims are limited to the species of Alzheimer’s disease, they contain allowable subject matter.  The next species of peripheral vascular disease is examined herein.  Claims 37-40, previously withdrawn as being directed to a non-elected species, are hereby examined in light of the species of peripheral vascular disease.   Claims 41-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

  

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  


Objections/Rejections Withdrawn 

Claim Rejections - 35 USC § 103
In light of Applicants’ arguments the rejection of claims 28, 34, 45, 47, 50, and 52-56 under 35 U.S.C. 103(a) as being unpatentable over Gainer 2004/0116729 (10/16/2008)(Gainer I) in view of Gainer 2008/0255246 (10/16/2008)(3/13/2015 IDS)(Gainer II) and Loria 2006/0281724 (12/14/2006)(7/13/2018 IDS) is withdrawn.     


In light of Applicants’ arguments the rejection of claims 46, 48-49 and 51 under 35 U.S.C. 103(a) as being unpatentable over Gainer 2004/0116729      


Double Patenting
In light of Applicants’ arguments the rejection of claims 28, 34 and 45-56 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7 and 9-11 of commonly assigned U.S. Patent No. 7759506 (7/20/2010) in view of Gainer 2008/0255246 (10/16/2008), Loria 2006/0281724 (12/14/2006) (7/13/2018 IDS) and Sanghvi et al. US 2008/0176927 (7/24/2008) is withdrawn.     


New Rejections 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 37-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gainer 2008/0255246 (10/16/2008) in view of Deshpande US 2005/0095301 (5/5/2005).         
Gainer teaches bipolar trans carotenoids and methods of their use.  (See Abstract and throughout).  One such method is a method of treatment of peripheral vascular disease comprising orally administering in a tablet (an oral dosage form) administering a therapeutically effective amount of a bipolar trans carotenoid. (See Gainer Abstract, [0075] and claim 1).  A method of using a bipolar trans carotenoid in an oral dosage form to treat peripheral vascular disease is called for in instant claim 37.  

The bipolar trans carotenoid is formulated with a cyclodextrin as called for in instant claim 35 and 36. (See Gainer page 6 [0116]).  The cyclodextrin can be gamma cyclodextrin as called for in claims 45 and 52.  (See Gainer claim 23).   Gainer also teaches oral administration (See Gainer page 6 [0081]).  Gainer teaches that the oral administration of a therapeutically effective bipolar trans carotenoid and a cyclodextrin can increase the diffusivity of oxygen in a mammal.  (See Gainer page 4 [0075-76] and page 6 [0081]).     
Gainer does not expressly recite a coating on the formulation.  This deficiency is made up for with the teachings of Deshpande.
Deshpande teaches stable beadlets of lipophilic nutrients including carotenoids.  The beadlets may be coated with one or more coatings to protect the lipophilic ingredients from the atmosphere, specifically the coatings can be used to protect against moisture and/or oxygen. (See Abstract and [0001], [0047] and [0048]).  Deshpande thus teaches a coating over an orally administered carotenoid.  A coating is called for instant claim 40.  
.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 37-39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-29 of commonly assigned U.S. Patent No. 8,293,804 (10/23/2012) in view of Deshpande US 2005/0095301 (5/5/2005).               
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed a method of treating peripheral vascular disease using a bipolar trans carotenoid salt and cyclodextrin.  The claims of commonly assigned U.S. Patent No. 8293804 are also directed to a method of treating peripheral vascular disease using a bipolar trans carotenoid salt.  The claims of commonly assigned U.S. Patent No. 8293804 differ from those of the instant application in that they do not teach a coating.  This deficiency is made up for with the teachings of Deshpande. 
The teachings of Deshpande are described supra.  It would have been prima facie obvious to one of ordinary skill following the methods of U.S. Patent No. 8,293,804 to formulate the bipolar trans carotenoid salt and cyclodextrin combination with a coating as taught by Deshpande in order to protect the active substance against moisture or oxygen as taught by Deshpande.  


Allowable Subject Matter
            Claims 28, 34 and 45-56 contain allowable subject matter since the prior art does not appear to teach or suggest a method of treating Alzheimers with a bipolar trans carotenoid combined with a cyclodextrin and coated with an enteric coating. 




Response to Arguments
 Applicants’ comments on October 4, 2021 have been fully considered and Applicants’ arguments have been found to be mostly persuasive.    
Applicants argue that Gainer 2008 in view of Loria does not render the claims  obvious because neither Gainer 2008 nor Loria disclose an oral dosage comprising a bipolar trans carotenoid salt, a cyclodextrin and a coating that avoid conversion of the bipolar trans carotenoid to a cis isomer under acid conditions in the stomach of a mammal nor a method of treating a mammal having Alzheimer’s disease comprising administering the same.  
Loria’s disclosure regarding “enteric-coated capsules” relates only to AET/AED, not to a bipolar trans carotenoid salt.  Applicant notes a 2003 articles by Tyssandier in which the authors conclude that there is no significant cis-trans isomerization of carotenoids in the human stomach.  Considering Tyssandier, a skilled artisan would not have thought a coating that avoids conversion of the bipolar trans carotenoid to a cis 
With respect to the obviousness type double patenting rejection, Applicants argue that the ‘506 patent does not recite the oral dosage claimed in claim 1.   Gainer and Loria do not cure that deficiency for the same reasons as above for the obviousness rejection.  


Applicant’s arguments have been thoroughly considered, and are found to be sufficiently persuasive.  The rejections are withdrawn above.  



Conclusion
Claims 28, 34 and 45-56 are allowed.  Claims 37-40 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SARAH  CHICKOS/
Examiner, Art Unit 1619


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616